DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable over US 3507508 A (Andrews).
Regarding claim 22, Andrews discloses an assembly for connecting an adapter shaft (15) to a shaft (17) in a force- fitting manner (see Figs 2 and 12), comprising: 
a clamping ring (11) adapted to be mounted on the adapter shaft (see Fig. 12), the shaft being insertable into the adapter shaft (see Fig. 12), the clamping ring including a radially uninterrupted threaded bore (38) into which a screw part (37) is screwed, the screw part adapted to exert pressure on the adapter shaft (see Column 3 lines 13-19); and 
a cylinder bolt (28) accommodated in a first recess (27) of the clamping ring, the cylinder bolt adapted to project radially inwardly into a second recess (22) of the adapter shaft to form a protection against loss and an anti-rotation protection acting in an axial direction and in a circumferential direction (see Figs. 1-2);
wherein the cylinder bolt (28) is arranged as a disk and/or a cylindrical disk (see Fig. 10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-25, 29-31, and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Andrews (US 3,507,508 A) in view of Rockefeller (US 9,587,672 B1).
Regarding claim 16, Andrews discloses an assembly for connecting an adapter shaft (15) to a shaft (17) in a force-fitting manner (see Figs. 2 and 12), comprising: 
a clamping ring (11) adapted to be mounted on the adapter shaft (see Fig. 12), the shaft being insertable into the adapter shaft (see Fig. 12), the clamping ring including a radially uninterrupted threaded bore (38) into which a screw part (37) is screwed, the screw part adapted to exert pressure on the adapter shaft (see Column 3 lines 13-19); and 
a first recess (27) and a second recess (22),
but does not expressly disclose as claimed wherein a disk is accommodated in a first recess of the clamping ring, the disk adapted to project radially inwardly into a second recess of the adapter shaft to form a protection against loss and an anti-rotation protection acting in an axial direction and in a circumferential direction.
However, Rockefeller teaches a disk (145) accommodated in a first recess (opening in 150 for accepting 145, see Fig. 4B) of the clamping ring (150), the disk adapted to project radially inwardly into a second recess (110) of the adapter shaft (100 and 155) to form a protection against loss and an anti-rotation protection acting in an axial direction and in a circumferential direction (see Figs. 4A-4B) and further to provide an adjustable angle offset when desired (see Abstract).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connecting assembly of Andrews, with Rockefeller, such that it comprises a cylinder bolt and disk of Rockefeller, in replace of the cylinder bolt of Andrews, in order to form a protection against loss and an anti-rotation protection acting in an axial direction and in a circumferential direction (see Figs. 4A-4B) and further to provide an adjustable angle offset when desired (see Abstract).
Regarding claim 17, the combination of Andrews and Rockefeller teaches wherein the screw part (37 of Andrews) includes a threaded pin (see Column 3 lines 13-19 of Andrews).
Regarding claim 18, the combination of Andrews and Rockefeller teaches wherein the screw part (37 of Andrews) is adapted to exert pressure on a flattened area (26 of Andrews) of the adapter shaft (see Column 3 lines 13-19 of Andrews).
Regarding claim 19, the combination of Andrews and Rockefeller teaches wherein the adapter shaft (15 of Andrews) includes axial slots (20 and 21 of Andrews), axial slots that are set apart from one another in the circumferential direction (see Fig. 8 of Andrews), and/or axial slots that are set apart from one another at regular intervals in the circumferential direction.
Regarding claim 20, the combination of Andrews and Rockefeller teaches wherein the second recess (22 of Andrews) overlaps with one of the axial slots (see Fig. 8 of Andrews).
Regarding claim 21, the combination of Andrews and Rockefeller teaches wherein a region axially covered by the second recess (22 of Andrews) overlaps with a region axially covered by the axial slot and/or a 4region covered by the second recess (22 of Andrews) in the circumferential direction overlaps with the region covered by the axial slot (21 of Andrews) in the circumferential direction (see Fig. 10 of Andrews).
Regarding claim 22, the combination of Andrews and Rockefeller teaches wherein the cylinder bolt (135 and 145 of Rockefeller) is arranged as a disk and/or a cylindrical disk (145 of Rockefeller).
Regarding claim 23, the combination of Andrews and Rockefeller teaches wherein the shaft (17 of Andrews) is insertable into a region of the adapter shaft (15 of Andrews) that is arranged as a hollow shaft region (see Fig. 2 of Andrews).
Regarding claim 24, the combination of Andrews and Rockefeller teaches wherein the shaft (17 of Andrews) is arrangeable coaxially with the adapter shaft (15 of Andrews, see Fig. 2 of Andrews).
Regarding claim 25, the combination of Andrews and Rockefeller teaches wherein the axial slots (20 and 21 of Andrews) at an axial end of the adapter shaft lead into ambient air (see Fig. 8 of Andrews).
Regarding claim 29, the combination of Andrews and Rockefeller teaches wherein, in an axial region between a region axially covered by the second recess (22 of Andrews) and an axial end of the adapter shaft (shaft is 15 of Andrews, see Fig. 8 of Andrews), the adapter shaft has a radially smaller extension in a region covered by the second recess in the circumferential direction (see annotated Figure 10 below of Andrews) than in a diametrically opposite region, in any other diametrically opposite region, and/or in the circumferential direction (see annotated Figure 10 below of Andrews).

    PNG
    media_image1.png
    405
    943
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 10.
Regarding claim 30, the combination of Andrews and Rockefeller teaches wherein a maximum radial distance of the adapter shaft (15 of Andrews) in an axial region between a region axially covered by the second recess (22 of Andrews) and an axial end of the adapter shaft (see Fig. 8 of Andrews) increases from a region covered by the second recess in the circumferential direction (R2, see annotated Figure 10 below of Andrews) to a region covered by the first recess in the circumferential direction (R1, see annotated Figure 10 below of Andrews).

    PNG
    media_image2.png
    423
    408
    media_image2.png
    Greyscale

Figure 2. Annotated Figure 10.
Regarding claim 31, the combination of Andrews and Rockefeller teaches wherein the first recess (opening in 150 of Rockefeller for accepting 145 of Rockefeller) is rectangular and/or is tangentially aligned (see Fig. 4B of Rockefeller), and/or the second recess is rectangular and/or includes a circular blind bore that does not extend through the adapter shaft.
Regarding claim 35, the combination of Andrews and Rockefeller teaches wherein a characteristic of a maximum radial distance of the adapter shaft (15 of Andrews) in the axial direction has a local minimum (R2 in annotated Figure 10 above of Andrews) in the axial region covered by the second recess (22 of Andrews).
Regarding claim 36, the combination of Andrews and Rockefeller teaches wherein a region axially covered by the first recess (27 of Andrews) overlaps with a region axially covered by the second recess (22 of Andrews).
Regarding claim 37, the combination of Andrews and Rockefeller teaches wherein a region covered by the first recess (27 of Andrews) in the circumferential direction (shown by R1 in annotated Figure 10 above of Andrews) overlaps with a region covered by the second recess (22 of Andrews) in the circumferential direction (shown by R2 in annotated Figure 10 above of Andrews).
Regarding claim 38, Andrews discloses a device, comprising: 
an adapter shaft (15); 
a shaft (17); and 
an assembly adapted to connect the adapter shaft to the shaft in a force-fitting manner, the assembly including (see Figs. 2 and 12): 
a clamping ring (11) mounted on the adapter shaft (see Fig. 12), the shaft being inserted into the adapter shaft (see Fig. 12), the clamping ring including a radially uninterrupted threaded bore (38) into which a screw part (37) is screwed, the screw part exerting pressure on the adapter shaft (see Column 3 lines 13-19); and 
a first recess (27) and a second recess (22),
but does not expressly disclose as claimed wherein a disk accommodated in a first recess of the clamping ring, the disk projecting radially inwardly into a second recess of the adapter shaft to form a protection against loss and an anti-rotation protection acting in an axial direction and in a circumferential direction.
However, Rockefeller teaches a disk (145) accommodated in a first recess (opening in 150 for accepting 145, see Fig. 4B) of the clamping ring (150), the disk projecting radially inwardly into a second recess (155) of the adapter shaft (155) to form a protection against loss and an anti-rotation protection acting in an axial direction and in a circumferential direction (see Figs. 4A-4B) and further to provide an adjustable angle offset when desired (see Abstract).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connecting assembly of Andrews, with Rockefeller, such that it comprises a cylinder bolt and disk of Rockefeller, in replace of the cylinder bolt of Andrews, in order to form a protection against loss and an anti-rotation protection acting in an axial direction and in a circumferential direction (see Figs. 4A-4B) and further to provide an adjustable angle offset when desired (see Abstract).
Claims 28 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over US 3507508 A (Andrews) in view of Rockefeller (US 9,587,672 B1), as applied to claim 16, and further in view of DE 102013113639 B3 (Sick Stegmann).
Regarding claim 28, the combination of Andrews and Rockefeller teaches an axial end region of the adapter shaft (15 of Andrews, see Fig. 8 of Andrews), a second recess (22 of Andrews) of the adapter shaft, and further wherein the clamping ring (11 of Andrews) is mounted on the cylinder bolt (cylinder bolt is 28 of Andrews, see Fig. 10 of Andrews), but does not expressly disclose as claimed wherein the adapter shaft includes a chamfer and/or a lead-in bevel in an axial end region and between the second recess and the axial end of the adapter shaft that leads to the second recess.
However, Sick Stegmann does teach a clamping ring (2), an adapter shaft (3), and a shaft (1) that is insertable within the adapter shaft (see Fig. 1), and further teaches that the adapter shaft has a lead-in bevel (see annotated Figure 5 below) located at its axial end that excepts the shaft (1) in order to ease alignment of the shaft during insertion within the adapter shaft (see Fig. 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Andrews and Rockefeller, with Sick Stegmann, such that it comprises a lead-in bevel at the axial end opening of the adapter shaft in order to ease alignment of the shaft when inserting it within the adapter shaft (see Fig. 3).

    PNG
    media_image3.png
    326
    458
    media_image3.png
    Greyscale

Figure 3. Annotated Figure 5.
Regarding claim 32, the combination of Andrews and Rockefeller teaches wherein the adapter shaft includes a circumferential angular range covered by the second recess (see annotated Figure 10 below of Andrews), and, a bead (25 of Andrews) is provided on the adapter shaft (15 of Andrews) that covers an axial region (see Fig. 8 of Andrews), but does not expressly disclose as claimed wherein a chamfer and/or a lead-in bevel covers a circumferential angular range in the circumferential direction that includes a circumferential angular range covered by the second recess, and further that the circumferential angular range containing the lead-in bevel is covered by an axial region containing the bead. Furthermore, Andrews fails to disclose that the bead is set apart from the chamfer and/or bevel in the circumferential direction. 
However, Sick Stegmann does teach a clamping ring (2), an adapter shaft (3), and a shaft (1) that is insertable within the adapter shaft (see Fig. 1), and further teaches that the adapter shaft has a lead-in bevel (see annotated Figure 5 above) located at its axial end that excepts the shaft (1) in order to ease alignment of the shaft during insertion within the adapter shaft (see Fig. 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Andrews and Rockefeller, with Sick Stegmann, such that it comprises a lead-in bevel at the axial end opening of the adapter shaft in order to ease alignment of the shaft when inserting it within the adapter shaft (see Fig. 3).
Furthermore, with the addition of a lead-in bevel from Sick Stegmann being taught onto the adapter shaft opening of Andrews, the combination now teaches a lead-in bevel that extends almost entirely around the opening of the adapter shaft (see annotated Figure 8 below), therefore covering the circumferential angular range covered by the second recess. The combination also teaches that the circumferential angular range containing the lead-in bevel is covered by an axial region containing the bead as seen in annotated Figures 10 below, wherein the bead region covers the angular range when viewing axially. Further, the bead does not extend completely around the adapter shaft of Andrews (see Fig. 5 of Andrews), whereas the lead-in bevel extends mostly around the adapter shaft opening of Andrews, therefore where the bead and lead-in bevel do not overlap, they are circumferentially set apart.

    PNG
    media_image4.png
    375
    372
    media_image4.png
    Greyscale

Figure 4. Annotated Figure 10.

    PNG
    media_image5.png
    342
    394
    media_image5.png
    Greyscale

Figure 5. Annotated Figure 10.

    PNG
    media_image6.png
    325
    795
    media_image6.png
    Greyscale

Figure 6. Annotated Figure 8.
Regarding claim 33, the combination of Andrews, Rockefeller, and Sick Stegmann teaches wherein the region covered by the bead (25 of Andrews) in the circumferential direction (see annotated Figure 10 above of Andrews) includes a region covered by a flattened area 18 of Andrews), of the adapter shaft (15 of Andrews), in the circumferential direction (see annotated Figure 10 above of Andrews).
Regarding claim 34, the combination of Andrews, Rockefeller, and Sick Stegmann teaches wherein a radial distance region covered by the chamfer and/or bevel (R3 of Andrews) is located radially within a radial distance region covered by the bead (R4 of Andrews, see annotated Figure 10 below of Andrews) and/or radially adjoins it in the radially inward direction.

    PNG
    media_image7.png
    469
    452
    media_image7.png
    Greyscale

Figure 7. Annotated Figure 10.
Claim(s) 16-21, 23-27, 31, 35-37, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Firth (US 3,680,404 A) in view of Rockefeller (US 9,587,672 B1).
Regarding claim 16, Firth discloses an assembly (see Fig. 2) for connecting an adapter shaft (10) to a shaft (36) in a force-fitting manner, comprising: 
a clamping ring (12) adapted to be mounted on the adapter shaft, the shaft being insertable into the adapter shaft (see Fig. 2), the clamping ring including a radially uninterrupted threaded bore (32) into which a screw part (34) is screwed, the screw part adapted to exert pressure on the adapter shaft (see Fig. 3),
but does not expressly disclose as claimed wherein there is a disk accommodated in a first recess of the clamping ring, the disk adapted to project radially inwardly into a second recess of the adapter shaft to form a protection against loss and an anti-rotation protection acting in an axial direction and in a circumferential direction.
However, Rockefeller teaches a clamping ring (150) comprising a screw part (135) and a disk (145), and an adapter shaft (100 and 155) comprising a recess (110) for accommodating the disk within the recess, and therefore teaches a disk accommodated in a first recess (opening in 150 that accepts 145, see Fig. 4B) of the clamping ring, the disk adapted to project radially inwardly into a second recess (110) of the adapter shaft to form a protection against loss and an anti-rotation protection acting in an axial direction and in a circumferential direction (see Figs. 4A-4B) and further to provide an adjustable angle offset when desired (see Abstract).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connection of Firth, with Rockefeller, such that it comprises a screw part, disk, and recesses of Rockefeller, in replace of the screw parts and abutment surfaces of Firth, in order to provide protection against loss and an anti-rotation protection acting in an axial direction and in a circumferential direction (see Figs. 4A-4B of Rockefeller) and further to provide an adjustable angle offset when desired (see Abstract of Rockefeller).
Regarding claim 17, Firth and Rockefeller teaches wherein the screw part (135 of Rockefeller) includes a threaded pin (see Fig. 4A-4B of Rockefeller).
Regarding claim 18, Firth and Rockefeller teaches wherein the screw part (135 of Rockefeller) is adapted to exert pressure on a flattened area (160 of Rockefeller) of the adapter shaft (10 of Firth).
Regarding claim 19, Firth and Rockefeller teaches wherein the adapter shaft includes axial slots (24 and 25 of Firth), axial slots that are set apart from one another in the circumferential direction (see Fig. 3 of Firth), and/or axial slots that are set apart from one another at regular intervals in the circumferential direction.
Regarding claim 20, Firth and Rockefeller teaches wherein the second recess (110 of Rockefeller) overlaps with one of the axial slots (24 and 25 of Firth, see NOTE below).
NOTE: The recess and slots overlap in the axial direction.
Regarding claim 21, Firth and Rockefeller teaches wherein a region axially covered by the second recess (110 of Rockefeller) overlaps with a region axially covered 2by the axial slot (24 and 25 of Firth, see Fig. 4 of Firth) and/or a region covered by the second recess in the circumferential direction overlaps with the region covered by the axial slot in the circumferential direction.
Regarding claim 23, Firth and Rockefeller teaches wherein the shaft (36 of Firth) is insertable into a region of the adapter shaft (10 of Firth) that is arranged as a hollow shaft region (see Figs. 2-4 of Firth).
Regarding claim 24, Firth and Rockefeller teaches wherein the shaft (36 of Firth) is arrangeable coaxially with the adapter shaft (10 of Firth, see Fig. 2 of Firth).
Regarding claim 25, Firth and Rockefeller teaches wherein the axial slots (24 and 25 of Firth) at an axial end of the adapter shaft (10 of Firth) lead into ambient air (see Fig. 2 of Firth).
Regarding claim 26, Firth and Rockefeller teaches wherein the first recess (opening in 150 of Rockefeller to accept 145 of Rockefeller) and the bore (32 of Firth) are arranged diametrically opposite each other (See annotated Figure 2 of Firth below).

    PNG
    media_image8.png
    497
    536
    media_image8.png
    Greyscale

Figure 8. Annotated Figure 2.
Regarding claim 27, Firth and Rockefeller teaches wherein centers of gravity and/or center points of the first recess (opening in 150 of Rockefeller to accept 145 of Rockefeller) and the bore (32 of Firth) have a distance of 180° in the circumferential direction (See annotated Figure 2 of Firth above).
Regarding claim 31, Firth and Rockefeller teaches wherein the first recess (opening in 150 of Rockefeller to accept 145 of Rockefeller) is rectangular and/or is tangentially aligned (see Fig. 4B of Rockefeller), and/or the second recess is rectangular and/or includes a circular blind bore that does not extend through the adapter shaft.
Regarding claim 35, Firth and Rockefeller teaches wherein a characteristic of a maximum radial distance of the adapter shaft (10 of Firth) in the axial direction has a local minimum in the axial region covered by the second recess (110 of Rockefeller, see Fig. 4B of Rockefeller).
Regarding claim 36, Firth and Rockefeller teaches wherein a region axially covered by the first recess (opening in 150 of Rockefeller to accept 145 of Rockefeller) overlaps with a region axially covered by the second recess (110 of Rockefeller, see Fig. 4B of Rockefeller).
Regarding claim 37, Firth and Rockefeller teaches wherein a region covered by the first recess (opening in 150 of Rockefeller to accept 145 of Rockefeller) in the circumferential direction overlaps with a region covered by the second recess in the circumferential direction (110 of Rockefeller, see Fig. 4B of Rockefeller).
Regarding claim 39, Firth and Rockefeller teaches wherein the first (opening in 150 of Rockefeller to accept 145 of Rockefeller) and second recesses (110 of Rockefeller) are arranged as blind recesses (see Fig. 3B and 4B of Rockefeller).
Response to Amendment
	The amendment filed 08 March 2022 has been entered. Claims 16, 22, 26-28, and 38 have been amended. Claims 1-15 have been canceled. Claim 39 is new. Applicant’s amendments overcame the previously set forth 35 U.S.C. 112 claim rejections and drawing objections set forth in the Non-Final Office Action dated 09 December 2021. Claims 16-39 are currently pending and have been examined.
Response to Arguments
Applicant’s arguments and amendments, see arguments and amendments, filed 08 March 2022, with respect to the following rejection(s) have been fully considered and are persuasive.  
Claim(s) 16-21, 23-27, 29-31, and 35-38 rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Andrews (US 3,507,508 A).
Claims 28 and 32-34 rejected under 35 U.S.C. 103 as being unpatentable over Andrews (US 3,507,508 A) in view of Sick Stegmann (DE 102013113639 B3).
Therefore, the rejections have been withdrawn.  However, upon further consideration, the following new ground(s) of rejection are made.
Claim(s) 16-25, 29-31, and 35-38 rejected under 35 U.S.C. 103 as being unpatentable over Andrews (US 3,507,508 A) in view of Rockefeller (US 9,587,672 B1).
Claims 28 and 32-34 rejected under 35 U.S.C. 103 as being unpatentable over US 3507508 A (Andrews) in view of Rockefeller (US 9,587,672 B1), as applied to claim 16, and further in view of DE 102013113639 B3 (Sick Stegmann).
Claim(s) 16-21, 23-27, 31, 35-37, and 39 rejected under 35 U.S.C. 103 as being unpatentable over Firth (US 3,680,404 A) in view of Rockefeller (US 9,587,672 B1).
Applicant's arguments filed 08 March 2022, with regard to claim 22 rejected under 35 U.S.C. 102(a)(1) as being unpatentable over US 3507508 A (Andrews), have been fully considered but they are not persuasive. Applicant’s arguments and remarks recite “Andrews set screw 28 does not reasonably constitute a disk and/or cylindrical disk, it is plainly apparent that Andrews does not anticipate claim 22”. Examiner respectfully disagrees.
It is understood that Applicant recites a “cylinder bolt” in claim 22, and then further goes on to recite that the cylinder bolt is arranged as a “disk or cylindrical disk”. Therefore, the claim language initially sets forth the structure as being a cylinder bolt, which is considered to be an elongated cylinder, and then later uses the term “cylindrical disk”. It is therefore interpreted that in order for a “cylindrical disk” to be first described as a “cylinder bolt”, it must be an elongated cylinder shape, and therefore the fastener 28 of Andrews does read on claim 22.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907. The examiner can normally be reached Monday through Thursday 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZAH/Examiner, Art Unit 3678                                                                                                                                                                                           
/Josh Skroupa/Primary Examiner, Art Unit 3678